Citation Nr: 0320865	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  98-10 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for alleged additional disability from 
aneurysm resulting from VA medical and surgical care.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1954 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The veteran testified at a Travel Board hearing before the 
undersigned in October 2001.  A transcript of that hearing 
has been associated with the claims folder.  


REMAND

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook development on the issue of 
entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151, listed above.  Specifically, VA treatment 
records were obtained.  However, following completion of 
development but before the case came before the Board for 
final appellate review, the U.S. Court of Appeals for the 
Federal Circuit (Court of Appeals) invalidated 38 C.F.R. § 
19.9(a)(2) as inconsistent with 38 U.S.C.A. § 7104 (West 
2002).  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  It found that the 
regulation, in conjunction with 38 C.F.R. § 20.1304 (2002), 
allowed the Board to obtain evidence and decide an appeal 
considering that evidence when it was not considered by the 
Agency of Original Jurisdiction (AOJ) and when no waiver of 
AOJ consideration was obtained, which was inconsistent with 
the statute.  Because of this Court action, the Board has no 
jurisdiction to adjudicate this appeal prior to consideration 
of the new evidence by the RO.  A remand is required in order 
to accomplish RO consideration.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issue of 
entitlement to compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151 for 
alleged additional disability from 
aneurysm resulting from VA medical and 
surgical care, to include consideration 
of all evidence received following the 
RO's certification of the appeal to the 
Board in September 2001.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  




	(CONTINUED ON NEXT PAGE)
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


